DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 – 2 and 7 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi (US 2016/0349177 A1), and further in view of Marino (US 2010/0198736 A1).
With respect to independent claim 1, Iguchi teaches in Fig.  1 a carbon isotope analysis device comprising: 
a carbon dioxide isotope generator 14C Source provided with a combustion unit as disclosed in paragraph [0090] that generates gas containing carbon dioxide isotope from carbon isotope, and 
a spectrometer 10 comprising an optical resonator having a pair of mirrors 12a,12b, and a photodetector 15 that determines intensity of light transmitted from the optical resonator; and 
a light generator 23.
Iguchi is silent with a carbon dioxide isotope purifying unit; and a carbon dioxide trap comprising a cooler for freezing the carbon dioxide isotope, the carbon dioxide trap being disposed between the carbon dioxide isotope generator and the spectrometer.
Marino teaches a carbon dioxide isotope purifying unit 822 or 820 in Fig. 13; and a carbon dioxide trap 82; see paragraph [0226] comprising a cooler for freezing the carbon dioxide isotope, the carbon dioxide trap being disposed between the carbon dioxide isotope generator and the spectrometer. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Iguchi in order to remove unwanted chemical elements in a desired spectrometer. This rejection KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to independent claim 2,  as discussed above Iguchi modified by Marino teaches a carbon isotope analysis device comprising: a carbon dioxide isotope generator provided with a combustion unit that generates gas containing carbon dioxide isotope from carbon isotope, and a carbon dioxide isotope purifying unit as discussed above, the carbon dioxide isotope purifying unit comprising a gaseous contaminant separating unit 822 in Fig. 13 of Marino, a concentrating unit as disclosed in paragraph [0148] of Marino of the carbon dioxide isotope, and a dehumidifying unit 820 in Fig. 13 of Marino; a spectrometer comprising an optical resonator having a pair of mirrors and a cooler for prevention of noise generation, and a photodetector that determines intensity of light transmitted from the optical resonator; a carbon dioxide trap comprising a cooler for freezing the carbon dioxide isotope, the carbon dioxide trap being disposed between the carbon dioxide isotope generator and the spectrometer; and a light generator as discussed above.
With respect to independent claim 7, as discussed above Iguchi modified by Marino teaches a carbon isotope analysis method, comprising the steps of: generating carbon dioxide isotope from carbon isotope; cooling a carbon dioxide trap to 0C or less; sending the carbon dioxide isotope and gas containing carrier gas as disclosed in paragraph [0094] of Iguchi lower in freezing point than the carbon dioxide isotope, into the carbon dioxide trap, thereby condensing the carbon dioxide isotope; removing gas in the carbon dioxide trap; beating the carbon dioxide trap with the carbon dioxide trap see claim 5 of Iguchi, as irradiation light at an absorption wavelength of the carbon dioxide isotope; measuring the intensity of the transmitted light generated by resonance of the carbon dioxide isotope excited by the irradiation light; and calculating the concentration of the carbon isotope from the intensity of the transmitted light.
With respect to dependent claim 8, Marino teaches wherein the carbon dioxide trap in Fig. 10 is cooled to the freezing point or less, of the carbon dioxide isotope in the cooling step.
Claims 4 – 5 and 12 – 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi modified by Marino, and further in view of Fermann (US 2015/0185141 A1, cited in IDS).
The teaching of Iguchi modified by Marino has been discussed above.
With respect to dependent claims 4 and 12, Iguchi teaches in Fig. 1 wherein the light generator comprises: a light generator body 20 having a main light source 23 and an optical fiber 21 that transmits light from the main light source; but is silent with a beat signal measurement device comprising an optical comb source that generates an optical comb made of a flux of narrow-line-width light beams where the wavelength region of a light beam is 4500 nm to 4800 nm, an optical fiber for beat signal measurement, the optical fiber transmitting light from the optical comb source, a splitter that is disposed on the optical fiber that transmits light from the main light source, an optical fiber that allows light from the main light source to be partially split and 
	Fermann teaches a light generator see paragraph [0033] comprising CW laser 205 including a quantum cascade laser, a frequency comb laser 203, a beam splitter BS2 that braches light from the CW laser, a beam splitter BS1 that couples the light from the CW laser and the light from the frequency comb laser and a detector for detecting a beat signal generated between the light from the CW laser and the light form the frequency comb laser see paragraph [0045]. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Iguchi modified by Marino in order to determine desired chemical species by a known light source. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 5 and 13, as discussed above Fermann teaches wherein the light source is a mid-infrared quantum cascade laser.
Claims 9 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi modified by Marino, and further in view of Alexander (US 2014/0220700 A1).
The teaching of Iguchi modified by Marino has been discussed above.
With respect to dependent claims 9 and 10, Iguchi is silent with wherein the carrier gas is helium (He) gas.
In paragraph [0034] Alexander teaches helium as a carrier gas. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi modified by Marino, and further in view of Lee (Optics Express, 2017, cited in the IDS) and Churin (2014, IEEE, cited in the IDS).
The teaching of Iguchi modified by Marino has been discussed above.
With respect to dependent claims 6 and 14, Iguchi is silent with wherein the light generator comprises: a single light source; a first optical fiber that transmits first light from the light source; a second optical fiber that generates second light of a longer wavelength than the first light, the second optical fiber splitting from a splitting node of the first optical fiber and coupling with the first optical fiber at a coupling node downstream; a first amplifier that is disposed between the splitting node and the coupling node of the first optical fiber; a second amplifier that is disposed between the splitting node and the coupling node of the second optical fiber and that is different in band from the first amplifier; and a nonlinear optical crystal that al lows a plurality of light beams different in frequency to propagate through to thereby generate a mid-infrared optical frequency comb of a wavelength range from 4.5 µm to 4.8 µm, from the difference in frequency, as light at an absorption wavelength of the carbon dioxide isotope.
	Lee (and Churin in Fig. 1) teaches in Fig. 1 a technique that generates a mid-infrared optical comb by a difference frequency, indicated that an Er-doped optical fiber amplifier is arranged on a first arm side and a Tm-doped fiber amplifier arranged on a second arm side at a stage subsequent to a highly nonlinear fiber that has a wavelength shift and generates supercontinuum light. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Iguchi modified by Marino in order to generate mid-infrared light comb. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claims 3 and 11, the prior art of record fails to teach or reasonably suggest:
wherein the light generator comprises a light generator comprising a single light source, a splitter that splits light from the light source, a condenser lens that focuses light from the splitter, and a mirror that reflects light from the condenser lens to send the light back to the light source via the condenser lens and the splitter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884